 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4    BRIGIDO D. SOLIS,                                    Case No. 2:19-CV-00930-APG-EJY
 5                        Plaintiff,
                                                                             ORDER
 6            v.
 7    KEOLIS RTC,
 8                       Defendants.
 9

10          Presently before the Court is Plaintiff Brigido D. Solis’ Application to Proceed In Forma
11   Pauperis (ECF No. 1), filed on May 31, 2019.
12   I.     In Forma Pauperis Application
13          Plaintiff has submitted the declaration required by 28 U.S.C. § 1915(a) showing an inability
14   to prepay fees and costs or give security for them. Accordingly, Plaintiff’s request to proceed in
15   forma pauperis will be granted.
16   II.    Screening the Complaint
17          Upon granting a request to proceed in forma pauperis, a court must screen the complaint
18   under 28 U.S.C. § 1915(e)(2). In screening the complaint, a court must identify cognizable claims
19   and dismiss claims that are frivolous, malicious, file to state a claim on which relief may be granted,
20   or seek monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).
21   Dismissal for failure to state a claim under § 1915(e)(2) incorporates the standard for failure to state
22   a claim under Federal Rule of Civil Procedure 12(b)(6). Watison v. Carter, 668 F.3d 1108, 1112
23   (9th Cir. 2012). To survive § 1915 review, a complaint must “contain sufficient factual matter,
24   accepted as true, to state a claim to relief that is plausible on its face.” See Ashcroft v. Iqbal, 556
25   U.S. 662, 678 (2009). The court liberally construes pro se complaints and may only dismiss them
26   “if it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which
27   would entitle him to relief.” Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir. 2014) (quoting Iqbal,
28   556 U.S. at 678).
                                                       1
 1           In considering whether the complaint is sufficient to state a claim, all allegations of material

 2   fact are taken as true and construed in the light most favorable to the plaintiff. Wyler Summit P’ship

 3   v. Turner Broad. Sys. Inc., 135 F.3d 658, 661 (9th Cir. 1998) (citation omitted). Although the

 4   standard under Rule 12(b)(6) does not require detailed factual allegations, a plaintiff must provide

 5   more than mere labels and conclusions. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

 6   A formulaic recitation of the elements of a cause of action is insufficient. Id. Unless it is clear the

 7   complaint’s deficiencies could not be cured through amendment, a pro se plaintiff should be given

 8   leave to amend the complaint with notice regarding the complaint’s deficiencies. Cato v. United

 9   States, 70 F.3d 1103, 1106 (9th Cir. 1995).

10           Here, Plaintiff Brigido D. Solis brings a claim that appears to allege race discrimination

11   against Defendant Keolis. Such a claim is likely to fall outside a collective bargaining agreement

12   to which Plaintiff also refers. However, Plaintiff’s race discrimination fails to sufficient allege facts

13   upon which relief may be granted pursuant to the standards established in Iqbal, 556 U.S. at 679.

14   That is, Plaintiff must demonstrate a plausible claim for relief, which is more than a “mere

15   possibility of misconduct.” Id. Further, “[a] claim has facial plausibility when the plaintiff pleads

16   factual content that allows the court to draw the reasonable inference that the defendant is liable for

17   the misconduct alleged.” Id. at 678.

18           The Court therefore will dismiss Plaintiff’s complaint without prejudice for the Plaintiff to

19   file an amended complaint.

20           If Plaintiff chooses to file an amended complaint, the document must be titled “Amended

21   Complaint.” The amended complaint must contain a short and plain statement of the grounds for

22   the Court’s jurisdiction. See Fed. R. Civ. P. 8(a)(1). Additionally, the amended complaint must

23   contain a short and plain statement describing the underlying case and Defendant’s conduct t hat

24   constitutes discrimination. See Fed. R. Civ. P. 8(a)(2). Although the Federal Rules of Civil

25   Procedure adopt a flexible pleading standard, Plaintiff still must give the Defendant Keolis fair

26   notice of the Plaintiff’s claims against it and Plaintiff’s entitlement to relief.

27           Additionally, Plaintiff is advised that if he files an amended complaint, the original

28   complaint (ECF No. 1-1) no longer serves any function in this case. As such, the amended
                                                         2
 1   complaint must be complete in and of itself without reference to prior pleadings or other documents.

 2   The Court cannot refer to a prior pleading or other documents to make Plaintiff’s amended

 3   complaint complete.

 4          IT IS THEREFORE ORDERED that Plaintiff’s Application for Leave to Proceed In Forma

 5   Pauperis (ECF No. 1) is GRANTED. Plaintiff will not be required to pay the filing fee in this

 6   action. Plaintiff is permitted to maintain this action to conclusion without the necessity of

 7   prepayment of any additional fees or costs or the giving of a security for fees or costs. This Order

 8   granting leave to proceed in forma pauperis does not extend to the issuance of subpoenas at

 9   government expense.

10          IT IS FURTHER ORDERED that the Clerk of the Court must file Plaintiff’s complaint

11   (ECF No. 1-1).

12          IT IS FURTHER ORDERED that the Complaint (ECF No. 1-1) is DISMISSED without

13   prejudice for failure to state a claim upon which relief can be granted, with leave to amend. If

14   Plaintiff chooses to file an amended complaint, Plaintiff must file the amended complaint within 30

15   days from the date of this Order. Failure to comply with this Order will result in a recommendation

16   that this action be dismissed.

17

18          DATED THIS 16th day of August, 2019.

19

20
                                                  ELAYNA J. YOUCHAH
21                                                United States Magistrate Judge
22

23

24

25

26

27

28
                                                     3
